Appeal from an order of the Supreme Court, Monroe County (Elma A. Bellini, J.), entered August 3, 2011. The order denied the motion of plaintiff for permission to proceed as a poor person.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking declaratory and other relief based on the alleged negligence of defendant, his former attorney in a criminal matter. Contrary to plaintiffs contention, Supreme Court did not abuse its discretion in denying his motion for permission to proceed as a poor person pursuant to CPLR 1101 (see generally Matter of Young v Monroe County Clerk’s Off., 46 AD3d 1379, 1380 [2007]). Although we agree with plaintiff that he established that he is unable to pay the costs, fees and expenses necessary to prosecute the action (see CPLR 1101 [a]), we conclude that the action does not have “arguable merit” (Nicholas v Reason, 79 AD2d 1113, 1113 [1981]; cf. Popal v Slovis, 82 AD3d 1670, 1671 [2011], lv dismissed 17 NY3d 842 [2011]; Young, 46 AD3d at 1380). Present — Centra, J.P., Fahey, Garni, Whalen and Martoche, JJ.